 
 
I 
108th CONGRESS
2d Session
H. R. 5226 
IN THE HOUSE OF REPRESENTATIVES 
 
October 6, 2004 
Mr. Neugebauer (for himself, Mr. Burns, Mrs. Musgrave, Mr. Rogers of Alabama, Mr. Moran of Kansas, Mr. Goodlatte, Mr. Osborne, Mr. Rehberg, Mr. Thornberry, Mr. Lucas of Oklahoma, Mr. Boehner, Mr. Terry, Mr. Everett, Mr. Simpson, and Mr. Alexander) introduced the following bill; which was referred to the Committee on Agriculture
 
A BILL 
To respond to recent natural disasters adversely affecting agricultural producers. 
 
 
1.Crop disaster assistance 
(a)DefinitionsIn this section: 
(1)Additional coverageThe term additional coverage has the meaning given the term in section 502(b) of the Federal Crop Insurance Act (7 U.S.C. 1502(b)). 
(2)Insurable commodityThe term insurable commodity means an agricultural commodity (excluding livestock) for which the producers on a farm are eligible to obtain a policy or plan of insurance under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.). 
(3)Noninsurable commodityThe term noninsurable commodity means an agricultural commodity for which the producers on a farm are eligible to obtain assistance under section 196 of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7333). 
(b)Emergency financial assistanceNotwithstanding section 508(b)(7) of the Federal Crop Insurance Act (7 U.S.C. 1508(b)(7)), the Secretary of Agriculture shall use such sums as are necessary of funds of the Commodity Credit Corporation to make emergency financial assistance authorized under this section available to producers on a farm that have incurred qualifying crop or quality losses for the 2003 or 2004 crop (as elected by a producer), but not both crops, due to damaging weather or related condition, as determined by the Secretary. 
(c)AdministrationThe Secretary shall make assistance available under this section in the same manner as provided under section 815 of the Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2001 (Public Law 106–387; 114 Stat. 1549A–55), including using the same loss thresholds for the quantity and quality losses as were used in administering that section. 
(d)Ineligibility for assistanceExcept as provided in subsection (e), the producers on a farm shall not be eligible for assistance under this section with respect to losses to an insurable commodity or noninsurable commodity if the producers on the farm— 
(1)in the case of an insurable commodity, did not obtain a policy or plan of insurance for the insurable commodity under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.) for the crop incurring the losses; and 
(2)in the case of a noninsurable commodity, did not file the required paperwork, and pay the administrative fee by the applicable State filing deadline, for the noninsurable commodity under section 196 of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7333) for the crop incurring the losses. 
(e)Contract waiverThe Secretary may waive subsection (d) with respect to the producers on a farm if the producers enter into a contract with the Secretary under which the producers agree— 
(1)in the case of an insurable commodity, to obtain a policy or plan of insurance under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.) providing additional coverage for the insurable commodity for each of the next 2 crops; and 
(2)in the case of a noninsurable commodity, to file the required paperwork and pay the administrative fee by the applicable State filing deadline, for the noninsurable commodity for each of the next 2 crops under section 196 of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7333). 
(f)Effect of violationIn the event of the violation of a contract under subsection (e) by a producer, the producer shall reimburse the Secretary for the full amount of the assistance provided to the producer under this section. 
(g)Payment limitations 
(1)Limit on amount of assistanceAssistance provided under this section to a producer for losses to a crop, together with the amounts specified in paragraph (2) applicable to the same crop, may not exceed 95 percent of what the value of the crop would have been in the absence of the losses, as estimated by the Secretary. 
(2)Other paymentsIn applying the limitation in paragraph (1), the Secretary shall include the following: 
(A)Any crop insurance payment made under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.) or payment under section 196 of the Federal Agricultural Improvement and Reform Act of 1996 (7 U.S.C. 7333) that the producer receives for losses to the same crop. 
(B)The value of the crop that was not lost (if any), as estimated by the Secretary. 
(3)Effect of florida disaster programsThe amount of assistance that a producer would otherwise receive under this section shall be reduced by the amount of assistance that the producer receives for the same loss under the Florida Disaster Programs carried out pursuant to the Farm Service Agency notice (DAP–203) released October 4, 2004. 
2.Livestock assistance program 
(a)Emergency financial assistanceThe Secretary of Agriculture shall use such sums as are necessary of funds of the Commodity Credit Corporation to make and administer payments for livestock losses to producers for 2003 or 2004 losses (as elected by a producer), but not both, in a county that has received an emergency designation by the President or the Secretary after January 1, 2003, of which an amount determined by the Secretary shall be made available for the American Indian livestock program under section 806 of the Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2001 (Public Law 106–387; 114 Stat. 1549A–51). 
(b)AdministrationThe Secretary shall make assistance available under this section in the same manner as provided under section 806 of the Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2001 (Public Law 106–387; 114 Stat. 1549A–51). 
(c)MitigationIn determining the eligibility for or amount of payments for which a producer is eligible under the livestock assistance program, the Secretary shall not penalize a producer that takes actions (recognizing disaster conditions) that reduce the average number of livestock the producer owned for grazing during the production year for which assistance is being provided. 
3.Tree assistance program 
(a)Emergency assistanceThe Secretary of Agriculture shall use such sums as are necessary of the funds of the Commodity Credit Corporation to provide assistance under the tree assistance program established under sections 10201 through 10204 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8201 et seq.) to producers who suffered tree losses during the period beginning on December 1, 2003, and ending on December 31, 2004. 
(b)Additional assistanceIn addition to providing assistance to eligible orchardists under the tree assistance program, the Secretary shall use an additional $15,000,000 of the funds of the Commodity Credit Corporation to provide reimbursement under section 10203 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8203) to eligible forest land owners who produce periodic crops of timber from trees for commercial purposes and who have suffered tree losses during the period specified in subsection (a). 
4.Emergency conservation programThe Secretary of Agriculture shall use an additional $50,000,000 of the funds of the Commodity Credit Corporation to provide assistance under the Emergency Conservation Program under title IV of the Agriculture Credit Act of 1978 (16 U.S.C. 2201 et seq.). Participants in the Emergency Conservation Program shall receive the maximum cost share percentage allowed under section 701.26 of title 7, Code of Federal Regulations. 
5.Commodity credit corporationThe Secretary of Agriculture shall use the funds, facilities, and authorities of the Commodity Credit Corporation to carry out this Act. 
6.Regulations 
(a)In generalThe Secretary of Agriculture may promulgate such regulations as are necessary to implement this Act. 
(b)ProcedureThe promulgation of the regulations and administration of this Act shall be made without regard to— 
(1)the notice and comment provisions of section 553 of title 5, United States Code; 
(2)the Statement of Policy of the Secretary of Agriculture effective July 24, 1971 (36 Fed. Reg. 13804), relating to notices of proposed rulemaking and public participation in rulemaking; and 
(3)chapter 35 of title 44, United States Code (commonly known as the Paperwork Reduction Act). 
(c)Congressional review of agency rulemakingIn carrying out this section, the Secretary shall use the authority provided under section 808 of title 5, United States Code. 
7.OffsetSection 1241(a)(3) of the Food Security Act of 1985 (16 U.S.C. 3841(a)(3)) is amended by inserting before the period at the end the following: , using not more than $6,037,000,000 for the period of fiscal years 2005 through 2014. 
 
